TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00394-CR




                                Larry James Murray, Appellant

                                                 v.

                                   The State of Texas, Appellee



             FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
             NO. 579,508, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING




               Larry James Murray was convicted of speeding and fined $200 by the Lakeway

Municipal Court of Record No. 1. Ten days following his conviction in the municipal court, Murray

filed an appeal bond and the record was forwarded to the county court at law. Murray then moved

to transfer the cause to “one of the Travis County Courts at Law that tries criminal cases for a trial

de novo.” The county court at law overruled the motion. The court later dismissed Murray’s appeal

for want of jurisdiction because he did not comply with the statutory requirements for perfecting

appeals from municipal courts of record. See Tex. Gov’t Code Ann. § 30.00014(c), (d) (West Supp.

2002).

               Murray’s sole point of error is that the county court at law erred by overruling his

motion to set the case for trial de novo. Murray does not challenge the court’s dismissal for want of

jurisdiction. Because the dismissal is not challenged, we do not reach the ruling on the motion to

transfer.
              The county court at law’s judgment is affirmed.




                                            Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Affirmed

Filed: February 22, 2002

Do Not Publish




                                               2